          Case 2:20-mj-00082-GMB Document 1 Filed 03/19/20 Page 1 of 2                                FILED
                                                                                             2020 Mar-19 AM 09:18
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                                             SEALED
                      UNITED STATES DISTRICT COURT                         F,LED
                   EASTERN DISTRICT OF NORTH CA-ROLINA
                                                                         MAY
                            WESTERN DIVISION                                   3   1   20p

                                No.5,',44,0-L7.L-l?-0(il


UNITED STATES OF AMERICA

             v.                                    INDICTMENT
AMBAI ANDRADE.ZAVALA,
      aN a " Anival Andrade - Savala"


      The Grand Jury charges:


      On or about JuIy 31, 2018,     in the Eastern District of North Carolina, the
defendant, ANIBAL ANDRADE-ZAVAI,A, also known as "Anival Andrade-Savala,"

an alien, was found in the United States after having previously been excluded,

deported, and removed from the United States on or about February 2, 2009, at El

Paso, Texas, and not having obtained the express consent of the Attorney General, or

his successor, to reapply for admission thereto.

                     [remainder of page intentionally left blank]




      Case 5:19 -ct-00222-BO *SEALED* Document       1   Filed 05/31/19 Page L of 2
         Case 2:20-mj-00082-GMB Document 1 Filed 03/19/20 Page 2 of 2




                                           "z.ffiEtrPB$;€tfv



                                                -j,'-2?*d/2
                                              DATE



ROBERT J. HIGDON, JR.




Special Assistant United Stateb Attorney




     Case 5:19-cr-O0222-BO *SEALED* Document 1        Filed 05/31/19 Page 2 ot 2
